Citation Nr: 1211835	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO. 09-41 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.

2. Entitlement to a compensable initial rating for post operative mandible fracture with temporomandibular joint disc displacement and disc dislocation (claimed as jaw fracture).

3. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depression, currently evaluated noncompensably disabling from October 28, 2007, to August 31, 2010, and 30 percent disabling from September 1, 2010, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina. The RO provided the Veteran notice of the rating decision by a letter dated in December 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issues of entitlement to an initial rating in excess of 10 percent for lumbar spine strain, and entitlement to a compensable initial rating for post operative mandible fracture with temporomandibular joint disc displacement and disc dislocation (claimed as jaw fracture), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On January 5, 2012, at a Board hearing, and prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal for a higher initial rating for PTSD with depression.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for a higher initial rating for PTSD with depression have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing or in writing. 38 C.F.R. § 20.204. On January 5, 2012, at a Board hearing, and prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal for a higher initial rating for PTSD with depression. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for a higher initial rating for PTSD with depression is dismissed.



REMAND

The Veteran seeks higher initial ratings for his service-connected lumbar spine strain and post operative mandible fracture with temporomandibular joint disc displacement and disc dislocation (claimed as jaw fracture). The most recent VA examinations for these disabilities were conducted in September 2007 and October 2007, respectively, and prior to the Veteran's discharge from service. In an August 2008 notice of disagreement he contended that these disabilities had worsened. The most recent relevant records of treatment associated with the claims file are from March 2009.

Consequently, these issues must be remanded for new VA examinations and any additional post-service treatment records that are potentially relevant to the nature and severity of the Veteran's low back and jaw disabilities. See 38 U.S.C.A. § 5103A(a)-(d) (VA duty to assist includes seeking to obtain relevant treatment records and providing VA examination and opinion when necessary to adjudicate claim); 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (reexaminations required where worsening of disability is indicated).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for disability of the back or jaw from October 2007 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant identified records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all potentially relevant records of VA treatment from March 2009 forward.

(c) The records sought must include all identified and potentially relevant records of private treatment from October 2007 forward.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC. 

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current severity of the Veteran's disability of the thoracolumbar spine.

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must report the complete range of motion for the thoracolumbar spine. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(d) The examiner must describe all present neurological manifestations of the Veteran's low back disorder, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities. The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

(e) The examiner must provide findings as to whether there is muscle spasm in the area of the thoracolumbar spine.

(f) The examiner must provide findings as to whether there is guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(g) The examiner must provide findings as to the impact of the Veteran's disability of the thoracolumbar spine on his social and occupational functioning and his ordinary activities of daily living.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(i) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(j) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current severity of the Veteran's service-connected jaw disability, diagnosed as post operative mandible fracture with temporomandibular joint disc displacement and disc dislocation.

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must indicate whether the range of lateral excursion is between 0 and 4mm, or is greater than 4mm.

(d) The examiner must provide the inter-incisal range of motion, in millimeters.

(e) The examiner must report the complete range of motion for the jaw. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(f) The examiner must provide findings as to the impact of the Veteran's service-connected jaw disability on his social and occupational functioning and his ordinary activities of daily living.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(h) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(i) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims on appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


